           Case 3:20-cv-01587-JBA Document 26 Filed 12/17/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

OPEN COMMUNITIES ALLIANCE and                  :
SOUTHCOAST FAIR HOUSING                       :
                                              :
                Plaintiffs,                   :
                                              :
        v.                                    :     Civil No. 3:20CV1587 (JBA)
                                              :
UNITED STATES DEPARTMENT                      :
OF HOUSING AND URBAN                          :
DEVELOPMENT and BEN CARSON, in :
his official capacity as Secretary of Housing :
and Urban Development                         :     December 17, 2020
                                              :
                Defendants.                   :


     CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

       Pursuant to D. Conn. L. Civ. R. 7(b), the Defendants, United States Department of

Housing and Urban Development and Ben Carson, in his official capacity as Secretary of Housing

and Urban Development, respectfully requests an extension of time until January 15, 2021, to file

a response to the Complaint.

       On October 22, 2020, Plaintiffs filed the Complaint, which challenges Defendants’

issuance of a final rule, HUD’s Implementation of the Fair Housing Act’s Disparate Treatment

Standard, 85 Fed. Reg. 60288 (Sept. 24, 2020) (“2020 Rule”), under the Administrative Procedure

Act (“APA”), 5 U.S.C. §§ 701, et seq. Plaintiffs served Defendants with the Complaint in the

instant action on October 26, 2020.

       On October 25, 2020, the United States District Court for the District of Massachusetts

stayed the effective date of the 2020 Rule. Mass. Fair Hous. Ctr. v. United States Dep’t of Hous.

& Urban Dev., No. CV 20-11765-MGM, 2020 WL 6390143 (D. Mass. Oct. 25, 2020).
           Case 3:20-cv-01587-JBA Document 26 Filed 12/17/20 Page 2 of 3



       In light of the current posture of the now-stayed 2020 Rule and Defendants’ December 24,

2020 deadline to file a notice of appeal of the stay order in Massachusetts Fair Housing Center,

Defendants respectfully request an extension until January 15, 2021 to respond to Plaintiffs’

Complaint. This is Defendants’ first extension motion in this case. Defendants conferred with

Plaintiffs about this motion pursuant to D. Conn. L. Civ. R. 7(b)(2). Plaintiffs consent to this

motion.



                                                      Respectfully submitted,

                                                      JEFFREY BOSSERT CLARK
                                                      Acting Assistant Attorney General

                                                      LESLEY FARBY
                                                      Assistant Branch Director

                                                      /s/ Brian C. Rosen-Shaud____
                                                      BRIAN C. ROSEN-SHAUD
                                                      Trial Attorney (ME Bar No. 006018)
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street NW
                                                      Washington, D.C. 20005
                                                      Telephone: (202) 305-7667
                                                      Brian.C.Rosen-Shaud@usdoj.gov

                                                      Attorneys for Defendants
          Case 3:20-cv-01587-JBA Document 26 Filed 12/17/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2020, a copy of foregoing Consent Motion for an

Extension of Time to Respond to the Complaint was filed electronically and served by mail on

anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties

by operation of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing

through the Court’s CM/ECF System.




                                                      /s/ Brian C. Rosen-Shaud____
                                                      BRIAN C. ROSEN-SHAUD
                                                      Trial Attorney (ME Bar No. 006018)
                                                      United States Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L Street NW
                                                      Washington, D.C. 20005
                                                      Telephone: (202) 305-7667
                                                      Brian.C.Rosen-Shaud@usdoj.gov
